Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Applicant’s response filed on 12/14/2021 has been fully considered.  Claims 5 and 6 are added, and claims 1-6 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no sufficient support in [0028] or anywhere in the specification or original claims for the peel-off layer permanently affixed to the substrate.  There is a support for a peel-off layer with “good peel-off property” can remove a portion of the transfer layer 31 of the intermediate transfer medium 30 (see [0021]).  However, there is nothing that indicates the peel-off layer is affixed to the substrate at all times or permanently.  For the purpose of examination, the peel-off layer is considered to be permanently affixed to the substrate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura et al. (US 2003/0137579 A1).
Claims 1-6:  Tamura teach a thermal transfer film 12 comprising a substrate 2 and a thermal transfer layer 31 on the substrate 2 {instant claim 5} (Fig. 5 and [0068]), wherein the thermal transfer layer 31 comprises a polyester resin having a molecular weight of 2,000 to 30,000 {instant claim 2} [0046], and a glass transition temperature of 50°C-120°C {instant claims 3 and 4} [0045].  The thermal transfer layer meets the claimed peel-off layer.  Tamura teaches the substrate having a surface subjected to easy-adhesion treatment [0040] which meets the claimed adhesive treatment.  Tamura teaches having a peel layer between the substrate and the thermal transfer layer, {instant claim 6}.

Response to Arguments
Applicant’s argument is based on that the claimed peel-off layer is affixed to the substrate, and the peel-off layer is not removed from the substrate.  This argument is not persuasive for the following reason.  In Fig. 5 of Tamura, thermal transfer layer 31 is affixed on the substrate 2.  The only time the thermal transfer layer 31 is removed from the substrate 2 is when the thermal transfer film 12 is further being used (heated) to transfer an image to a target object.
Applicant further argued that the thermal transfer layer 31 of the thermal transfer firm 12 does not actively serve to peel-off the thermal transfer layer 32, but only passively receives it.  This argument is not persuasive for the following reason.  The claimed invention recites “…peel-off layer affixed to the substrate…” and “…the peel-off layer is not removed from the substrate…”.  Fig. 5 and [0068] of Tamura expressly teaches these limitations.  There is nothing that shows in the current specification or in the original claims that the claimed peel-off layer does not receive anything on its surface.  In fact, Fig. 2 shows the peel-off layer receiving a portion of the transfer layer 31 of the intermediate transfer medium 30.
Applicant also argued that [0077]-[0078] and Figs. 8 and 9 of Tamura disclose that the thermal transfer layer 31, to which the thermal transfer layer 32 is transferred, is separated from the substrate and transferred to the object; and that it is clear that the thermal transfer layer 31 of Tamura is not affixed to the substrate, and is, in fact, instead This argument is not persuasive for the following reasons.  (1) The prior art rejection above is based on an embodiment related to Fig. 5, but Applicant’s argument is based on an embodiment related to Figs. 8 and 9 which is not part of the rejection.  (2) Even though the embodiment related to Figs. 8 and 9 is not part of the rejection, there is nothing that shows the claimed peel-off layer cannot be further processed/heated to transfer away what’s being received from the intermediate transfer medium 30.  (3) Figs. 8 and 9, [0077] and [0078] do not show that what’s being removed from thermal transfer film 11 by the thermal transfer film 12 is being re-transferred back to the thermal transfer film 11.
For the above reasons claims 1-4 stand rejected, and claims 5 and 6 are also included in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
February 24, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785